Exhibit 32.2 CERTIFICATIONS OF CHIEF FINANCIAL OFFICER I, Norm Klein, certify, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Annual Report on Form 10-K of EastBridge Investment Group Corporation for the fiscal year ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of EastBridge Investment Group Corporation. By: /s/ Norm Klein Date: March 30, 2012 Name: Norm Klein Title: Chief Financial Officer (Principal Financial Officer)
